 

Exhibit 10.1

 

PROMISSORY NOTE

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials



$3,249,500.74 09-30-2015 09-30-2018 8197231 1E / 59   ***  

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

RELIV' INTERNATIONAL, INC.; RELIV', INC.; RELIV' WORLD CORPORATION; and SL
Technology, Inc.

136 Chesterfield Industrial Boulevard

Chesterfield, MO 63005

Lender:

Enterprise Bank & Trust

St. Peters

300 St. Peters Centre Boulevard

St. Peters, MO 63376

 

Principal Amount:  $3,249,500.74 Date of Note:  September 30, 2015

 

PROMISE TO PAY. RELIV' INTERNATIONAL, INC.; RELIV', INC.; RELIV' WORLD
CORPORATION; and SL Technology, Inc. ("Borrower") jointly and severally promise
to pay to Enterprise Bank & Trust ("Lender"), or order, in lawful money of the
United States of America, the principal amount of Three Million Two Hundred
Forty-nine Thousand Five Hundred & 74/100 Dollars ($3,249,500.74), together with
interest on the unpaid principal balance from September 30, 2015, until paid in
full.

 

PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 35 principal payments of $27,080.00 each and one
final principal and interest payment of $2,306,558.67. Borrower's first
principal payment is due October 30, 2015, and all subsequent principal payments
are due on the same day of each month after that. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning October 30, 2015, with all subsequent interest payments to be
due on the same day of each month after that. Borrower's final payment due
September 30, 2018, will be for all principal and all accrued interest not yet
paid. Unless otherwise agreed or required by applicable law, payments will be
applied first to any accrued unpaid interest; then to principal; then to any
late charges; and then to any unpaid collection costs.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the rate per
annum equal to the ICE London Interbank Offered Rate in United States dollars
for a thirty (30) day period as it appears in the Wall Street Journal, Money
Rates Section, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. The initial LIBOR Rate
applicable hereunder shall be the LIBOR Rate in effect on the first Business Day
of the calendar month in which this Note is dated. The LIBOR Rate shall be
adjusted on that date which is thirty (30) days following the date of this Note,
and again subsequently adjusted on every thirty (30) day anniversary period
occurring thereafter until all indebtedness owing under the Note is paid in
full, using the LIBOR Rate in effect on the first Business Day of the calendar
month in which each LIBOR Rate adjustment occurs. As used herein "Wall Street
Journal Money Rates Section" means the display page currently so designated on
the Wall Street Journal Money Rates Section (or such other page or such other
service as may replace Wall Street Journal Money Rates Section). Notwithstanding
the foregoing, in no event shall the LIBOR Rate be deemed to be less than zero.
As used herein "Business Day" shall mean any day other than a Saturday, Sunday
or a legal holiday in which banks are authorized or required to be closed for
the conduct of commercial banking business in St. Louis, Missouri. Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error. The independent index described herein is sometimes
referred to as the index (the "Index"). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notifying
Borrower. Lender will tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than each month.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 0.201% per annum. Interest on the unpaid principal
balance of this Note will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 2.250 percentage points over the
Index, resulting in an initial rate of 2.451%. NOTICE: Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

RECEIPT OF PAYMENTS. All payments must be made in U.S. dollars and must be
received by Lender at:

 

Enterprise Bank & Trust 

1281 North Warson Road 

St. Louis, MO 63132.

 

All payments must be received by Lender consistent with any written payment
instructions provided by Lender. If a payment is made consistent with Lender's
payment instructions but received after 4:00 pm Central Time on a business day,
Lender will credit Borrower's payment on the next business day.

 

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower's making fewer payments. Borrower agrees not to send Lender payments
marked "paid in full", "without recourse", or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender's rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Enterprise Bank & Trust, St. Peters, 300 St. Peters
Centre Boulevard, St. Peters, MO 63376.

 



 

 

 

LATE CHARGE. If a payment is more than 15 days late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $100.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

COLLATERAL. Borrower acknowledges this Note is secured by collateral described
in a Deed of Trust and an Assignment of Rents dated September 30, 2015 on real
property known as 136 Chesterfield Industrial Boulevard, Chesterfield, MO 63005,
and collateral described in four (4) Commercial Security Agreements dated
September 30, 2015 and an Assignment of Life Insurance Policy dated September
30, 2015. Failure to identify collateral for this Note shall not constitute a
waiver of such collateral.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses whether or not there is a lawsuit, including
attorneys' fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Missouri.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

 

CHOICE OF VENUE. Borrower agrees that the sole jurisdiction of any lawsuit
arising hereunder shall be the state or federal courts having jurisdiction over
any county in which the Lender has an office.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 



 

 

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness; (c) exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral; (d) apply such security and direct
the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine; (e) release, substitute, agree not to
sue, or deal with any one or more of Borrower's sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; and (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower. Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

 

ILLINOIS INSURANCE NOTICE. Unless Borrower provides Lender with evidence of the
insurance coverage required by Borrower's agreement with Lender, Lender may
purchase insurance at Borrower's expense to protect Lender's interests in the
collateral. This insurance may, but need not, protect Borrower's interests. The
coverage that Lender purchases may not pay any claim that Borrower makes or any
claim that is made against Borrower in connection with the collateral. Borrower
may later cancel any insurance purchased by Lender, but only after providing
Lender with evidence that Borrower has obtained insurance as required by their
agreement. If Lender purchases insurance for the collateral, Borrower will be
responsible for the costs of that insurance, including interest and any other
charges Lender may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to Borrower's total outstanding balance or
obligation. The costs of the insurance may be more than the cost of insurance
Borrower may be able to obtain on Borrower's own.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

RELIV' INTERNATIONAL, INC.

 

By: /s/ Ryan A. Montgomery   By: /s/ Steven D. Albright Ryan A. Montgomery,
President of RELIV' INTERNATIONAL, INC.   Steven D. Albright, Chief Financal
Officer of RELIV' INTERNATIONAL, INC.

 

RELIV', INC.

 

By: /s/ Ryan A. Montgomery   By: /s/ Steven D. Albright Ryan A. Montgomery,
President of RELIV', INC.   Steven D. Albright, Chief Financial Officer of
RELIV', INC.

 

RELIV' WORLD CORPORATION

 

By: /s/ Ryan A. Montgomery   By: /s/ Steven D. Albright Ryan A. Montgomery,
President of RELIV' WORLD CORPORATION   Steven D. Albright, Chief Financial
Officer of RELIV' WORLD CORPORATION

 

SL TECHNOLOGY, INC.

 

By: /s/ Steven D. Albright   By: /s/ Brett M. Hastings Steven D. Albright,
Treasurer of SL Technology, Inc.   Brett Hastings, Secretary of SL Technology,
Inc.

 



 

 

